Case 1:18-cv-00950-LO-JFA Document 267 Filed 08/26/19 Page 1 of 1 PagelD# 7208

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

SONY MUSIC ENTERTAINMENT, et al.,

Plaintiffs,
Case No. 1:18-cv-00950-LO-JFA
Vv.

(Hearing and Oral Argument Waived)
COX COMMUNICATIONS, INC., et al.,

 

Defendants.

 

ORDER

Before this Court is Defendants Cox Communications, Inc.’s and CoxCom, LLC’s
(collectively, “Cox”) Emergency Motion to Exceed Page Limit for its Memorandum in Support
Dodane. 2@%)
of Motion for Summary Judgment (“Motion”). After considering the Motion and the related
filings, and good cause appearing, the Court is of the opinion that the Motion should be, and it
hereby is, GRANTED. The Court hereby orders that Cox is permitted to file a brief in support of

its motion for summary judgment not to exceed forty (40) pages.

IT IS SO ORDERED.

ENTERED this 26" / Que us T_, 2019.

Alexandria, Virginia
i IA-

John F. Anderson
United States Magistrate Judge
